           Case 1:16-cv-01221-MBH Document 46 Filed 12/07/18 Page 1 of 1




                                  United States Court of Federal Claims
                                           717 MADISON PLACE, NW
                                           WASHINGTON, DC 20439

   OFFICE OF THE CLERK OF COURT
          (202) 357-6406




December 7, 2018


Francine Blackmon
De put y A s si st a nt S e c re t a r y
Army Board for the Correction of
Military Records
Army Review Board Agency
251 18th Street South, Suite 385
Arlington, VA 22202-3531


                Re: Antonio Martin v. The United States
                    No. 16-1221 C


Dear Ms. Blackmon:

On December 6, 2018, an Order was issued in the above captioned case remanding it to the Army
Board for Correction of Military Records for further proceedings. In accordance with RCFC 52.2
(copy enclosed), I am sending you a certified copy of the above mentioned Order.
Please note the requirements of RCFC 52.2(d) with regard to the number of copies required for
the filing of the decision. If you have any questions, please feel free to contact this office at
(202) 357-6406.


                                                                          Sincerely,



                                                                          Ashely Reams
                                                                          Data Quality Analyst

Enclosures

cc: Judge Marian Blank Horn
    Michael Eisenberg, Esquire
    Andrew J. Hunter, Esquire
